UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SMITH-BERCH, INCORPORATED, t/a          
White Marsh Institute,
                  Plaintiff-Appellee,
                 v.
BALTIMORE COUNTY, MARYLAND,
             Defendant-Appellant,
                and
C.A. DUTCH RUPPERSBERGER, III;
BALTIMORE COUNTY DEPARTMENT OF
PERMITS AND DEVELOPMENT
MANAGEMENT; ARNOLD M. JABLON,
Director of the Baltimore County              No. 02-2074
Department of Permits and
Development Management; OFFICE
OF THE ZONING COMMISSIONER OF
BALTIMORE COUNTY; TIMOTHY M.
KOTROCO, Deputy Zoning
Commissioner for Baltimore
County; COUNTY COUNCIL OF
BALTIMORE COUNTY; JOSEPH
BARTENFELDER, Chairman of the
County Council of Baltimore
County,
                         Defendants.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                           (CA-98-1821)

                       Argued: May 6, 2003
                      Decided: May 20, 2003
2        SMITH-BERCH, INC. v. BALTIMORE COUNTY, MARYLAND
       Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

ARGUED: John Edward Beverungen, Deputy County Attorney,
BALTIMORE COUNTY OFFICE OF LAW, Towson, Maryland, for
Appellant. Ellen Marie Weber, UNIVERSITY OF MARYLAND
SCHOOL OF LAW, Baltimore, Maryland, for Appellee. ON BRIEF:
Edward J. Gilliss, County Attorney, BALTIMORE COUNTY
OFFICE OF LAW, Towson, Maryland, for Appellant. Richard C.
Boldt, UNIVERSITY OF MARYLAND SCHOOL OF LAW, Balti-
more, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Baltimore County, Maryland (the "County") appeals from the entry
of an injunction against it. The district court enjoined the County from
enforcing those provisions of its recently enacted Bill No. 39-02 that
apply to methadone treatment centers. See Smith-Berch, Inc. v. Balti-
more County, Maryland, 216 F. Supp. 2d 537, 540 (D. Md. 2002)
("Smith-Berch II"). The district court enjoined Bill No. 39-02 on the
grounds that it assertedly violated an injunction that the district court
had entered years earlier. The order entered in that earlier opinion
stated simply that:

    1. Plaintiff Smith Berch, Inc.’s motion for summary judg-
       ment is granted;
         SMITH-BERCH, INC. v. BALTIMORE COUNTY, MARYLAND                 3
     2. Defendants’ motion for summary judgment is denied;

     3. The Clerks shall close this case; and

     4. Copies of this Order and the accompanying Memoran-
        dum shall be mailed to counsel of record.

Smith Berch, Inc. v. Baltimore County, Maryland, 115 F. Supp. 2d
520, 524-25 (D. Md. 2000) ("Smith-Berch I").

   The County challenges the district court’s subject matter jurisdic-
tion in Smith-Berch II, arguing that the district court had lost jurisdic-
tion after the entry of summary judgment in Smith-Berch I by closing
the case without issuing actual injunctive relief. The plaintiff, Smith-
Berch, Inc. ("Smith-Berch"), argues that the district court had actually
granted injunctive relief in its Smith-Berch I order because the plain-
tiff’s motion for summary judgment, which the district court granted,
contained a request for injunctive relief.

   Though the district court’s Smith-Berch I order may have been
intended to grant the injunctive relief requested by Smith-Berch, it did
not do so as a matter of law. Federal Rule of Civil Procedure 65
states, in pertinent part, that

     Every order granting an injunction . . . shall set forth the rea-
     sons for its issuance; shall be specific in terms; shall
     describe in reasonable detail, and not by reference to the
     complaint or other document, the act or acts sought to be
     restrained. . . .

Fed. R. Civ. P. 65(d) (emphasis added). Thus, according to Rule
65(d), the district court was required to specifically state the terms of
its injunction and could not simply incorporate the plaintiff’s pro-
posed injunction in its order. As the Smith-Berch I order does not
comply with Rule 65(d) — indeed, it does not even purport to grant
any injunctive relief — we cannot but conclude that the district court
did not issue an injunction in Smith-Berch I. As a result, the case was
closed and the district court’s jurisdiction ended. The district court’s
opinion and order in Smith-Berch II were therefore without jurisdic-
4        SMITH-BERCH, INC. v. BALTIMORE COUNTY, MARYLAND
tional basis. We accordingly vacate the district court’s order in Smith-
Berch II and remand with instructions to dismiss. If Smith-Berch
wishes to challenge Bill No. 39-02, it may do so in a new, separate
proceeding.

                                        VACATED AND REMANDED